

117 HR 815 IH: Arctic Refuge Protection Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 815IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Huffman (for himself, Mr. Levin of Michigan, Mr. Blumenauer, Mr. Scott of Virginia, Ms. Bonamici, Mr. Bowman, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley, Mr. Carbajal, Mrs. Carolyn B. Maloney of New York, Mr. Cartwright, Mr. García of Illinois, Mr. Cohen, Mr. Connolly, Mr. Crow, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DelBene, Mrs. Demings, Mr. Gallego, Mr. Grijalva, Mr. Hastings, Ms. Jayapal, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mrs. Kirkpatrick, Mr. Langevin, Mr. Lowenthal, Mr. McGovern, Mr. Levin of California, Mr. Jones, Mrs. Napolitano, Ms. Omar, Mr. Panetta, Ms. Pingree, Ms. Ross, Ms. Schakowsky, Mr. Schiff, Ms. Speier, Mrs. Trahan, Mr. Vargas, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Mr. Yarmuth, Mr. Larsen of Washington, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend Public Law 115–97 (commonly known as the Tax Cuts and Jobs Act) to repeal the Arctic National Wildlife Refuge oil and gas program, and to preserve the Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, as wilderness in recognition of its extraordinary natural ecosystems and for the permanent good of present and future generations of Americans. 
1.Short titleThis Act may be cited as the Arctic Refuge Protection Act. 2.Repeal of Arctic National Wildlife Refuge oil and gas programSection 20001 of Public Law 115–97 is hereby repealed. 
3.Designation of additional wilderness, Arctic National Wildlife Refuge, Alaska 
(a)DesignationNotwithstanding any other provision of law, a portion of the Arctic National Wildlife Refuge in Alaska comprising approximately 1,559,538 acres, as generally depicted on the map entitled Arctic National Wildlife Refuge, Coastal Plain Proposed Wilderness, dated October 20, 2015, labeled with Map ID 03–0172, and available for inspection in the offices of the Secretary of the Interior, is designated as a component of the National Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et seq.). (b)AdministrationThe Secretary of the Interior shall administer the area designated as wilderness by subsection (a) in accordance with the Wilderness Act as part of the wilderness area already in existence within the Arctic National Wildlife Refuge as of the date of the enactment of this Act. 
